1
                                                                                  JS-6
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                Case No. CV 19-07572-AB (MAAx)
12    ENCHANTED IP LLC,
13
                         Plaintiff,
                                                ORDER DISMISSING CIVIL ACTION
14
      v.
15
      BELKIN INTERNATIONAL, INC.,
16
                         Defendant.
17
18
           THE COURT having been advised by counsel that the above-entitled action
19
     has been settled;
20
           IT IS THEREFORE ORDERED that this action is hereby DISMISSED
21
     without costs and without prejudice to the right, upon good cause shown within 30
22
     days, to re-open the action if settlement is not consummated. This Court retains full
23
     jurisdiction over this action and this Order shall not prejudice any party to this action.
24
           The Court’s Order to Show Cause is discharged.
25
26   Dated: January 28, 2020          _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
